DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative  Jenifer  Spaith on August 11, 2022.

Claims 15, 19 and 24-26 has been amended as follows, 

15. (Currently Amended) The adaptive array radio system of claim 1, wherein the loop filter of the phase-locked loop is a low pass filter.

19.  (Currently Amended) A method comprising:
clocking a reference buffer of each of a plurality of transceivers, wherein the clocking is based at least on receiving a clock signal from a clock source;
distributing the clock signal  of each of the plurality of transceivers, has a phase of a reference oscillator signal and a phase of a voltage control input signal;
responsive to the clocking of the reference buffer and the distributing of the clock signal, locking each local oscillator to the clock signal;
generating a phase difference output based at least on a difference between the phase of the reference oscillator signal and the phase of the voltage control input signal;
generating a control voltage based at least on applying a filter to the phase difference output;
generating, based at least on the phase difference output, an output signal; and
 performing, based at least on the output signal, precision adaptive array processing by the plurality of transceivers.


(Currently Amended) The method of claim 19, wherein the [[filer]]filter is a low pass filter.

(Currently Amended) The adaptive array system of claim 11, wherein each transceiver of the plurality of transceivers is an N channel semi-coherent transceiver, and wherein the phase noise of the voltage control oscillator provided by each of the adaptive noise sources is lower than a null depth.

26.   (Currently Amended) The method of claim 20, wherein each transceiver of the plurality of transceivers performs the precision adaptive array processing, wherein each transceiver of the plurality of transceivers is an N channel semi-coherent transceiver, and wherein the phase noise of the voltage control oscillator provided by the plurality of the adaptive noise sources is lower than [[the]]a null depth.

Allowable Subject Matter

Claims 1, 6-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on June 15, 2022 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, each transceiver of the plurality of transceivers is communicatively coupled to a clock source; the clock source providing a single clock signal, wherein the single clock signal is an input to each integrated reference buffer; and the integrated local oscillator is locked to the single clock signal, and the integrated local oscillator is configured to generate an output signal using a phase-locked loop having a phase detector, a loop filter, and…, perform precision adaptive array processing as substantially described in independent claims 1 and 19. These limitations, in combination with the remaining limitations of claims 1 and 9, are not taught nor suggested by the prior art of record. Claims 6-20 and 21, 23-28 depend from allowed claim and therefore allowed for the same reasons.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474